In the Missouri Court of Appeals
                    Eastern District
                                        DIVISION FIVE
TERRENCE VANN,                                        )       No. ED101838
          Plaintiff/Appellant,                        )
                                                      )
vs.                                                   )       Appeal from the Circuit Court of
                                                      )       St. Francois County
TERRY RUSSELL,                                        )
          Defendant/Respondent.                       )       Filed: September 2, 2014

       Appellant appeals from the judgment denying his petition for a writ of habeas corpus.

The State has filed a motion to dismiss the appeal. Appellant has not filed a response. We

dismiss the appeal.

       Appellant filed a petition for habeas corpus with the trial court, which denied his petition.

Appellant filed an appeal from this judgment and has raised two points in his brief assigning

error to the denial of his habeas petition. However, the denial of a petition for writ of habeas

corpus is not appealable. Blackmon v. Missouri Board of Probation and Parole, 97 S.W.3d 458,

458 (Mo. banc 2003); Webster v. Purkett, 110 S.W.3d 832, 837 (Mo. App. E.D. 2003).

       The State’s motion to dismiss is granted. The appeal is dismissed for lack of an

appealable judgment.

                                                      __________________________________
                                                      ANGELA T. QUIGLESS, CHIEF JUDGE

LISA VAN AMBURG, J. and
PHILIP M. HESS, J., Concur.